Citation Nr: 1729676	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-30 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Army from July 2001 to July 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2015, the Veteran testified before the undersigned at a Video Conference hearing; a transcript of which is associated with the record.  In June 2015, the Board remanded the case for further evidentiary development, to include VA medical opinions regarding the above titled claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal and the nature of this claim, the Board finds that it is necessary to remand this claim once again.

The Veteran was provided VA opinions for direct service connection and for secondary service regarding his claim.  However, no opinion regarding whether the Veteran's obstructive sleep apnea was aggravated by his service-connected PTSD has been provided.  As such, the Board observes that a supplemental medical opinion addressing whether the Veteran's obstructive sleep apnea has been aggravated by his service-connected PTSD is necessary for the proper adjudication of his claim.  

Accordingly, the case is REMANDED for the following action:

1. Please request the Veteran to provide the names and addresses of all medical care providers who treated him for obstructive sleep apnea since service, and provide him with the opportunity to submit additional records in support of his claim.
 
2. Please obtain any VA treatment records that have not already been associated with the claims file.

3. After completion of the above, please arrange for a VA clinician to provide a supplemental opinion to respond to the following question.  If the VA clinician determines that an examination is necessary to form the requested opinion, please provide the Veteran with one. 

Is at least as likely as not (a 50 percent or greater probability) that the Veteran's obstructive sleep apnea was aggravated by (any increase in disability due to) his service-connected PTSD?  Please consider and discuss as necessary the article in Military Medicine which noted that "[i]t has even been suggested that the increase arousal and sleep disruption in patients with PTSD may eventually lead to the development of problems with sleep-disorder breathing such as OSA;" the study published in the Journal of Clinical Sleep Medicine (http://dx.doi.org/10.5664/jcsm.4692) noted in the Veteran's April 2017 Post-Remand Brief; the October 2007 VA social work note where the Veteran reported that he swings his arms in his sleep as if he is fighting; and the May 2010 VA PTSD examiner's finding that the Veteran's PTSD was manifested, in part, by physiological reactivity.   

If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of obstructive sleep apnea (i.e., a baseline) before the onset of the aggravation.

The claims file should be made available to and reviewed by the clinician.  The opinion provider must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

4. Finally, please readjudicate the claim.  If the claim remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


